Case 1:21-md-02989-CMA Document 36 Entered on FLSD Docket 04/06/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-2989-MDL-ALTONAGA/Torres

  In re:

  JANUARY 2021 SHORT SQUEEZE
  TRADING LITIGATION
  _________________________________/

  This Document Relates to:

  21-21261-CIV-ALTONAGA
  21-21263-CIV-ALTONAGA
  21-21264-CIV-ALTONAGA
  21-21265-CIV-ALTONAGA
  21-21266-CIV-ALTONAGA
  21-21291-CIV-ALTONAGA
  21-21293-CIV-ALTONAGA
  21-21294-CIV-ALTONAGA
  21-21295-CIV-ALTONAGA
  21-21296-CIV-ALTONAGA
  21-21297-CIV-ALTONAGA
  21-21298-CIV-ALTONAGA
  21-21299-CIV-ALTONAGA
  21-21300-CIV-ALTONAGA

            ORDER OF CONSOLIDATION AND ADMINISTRATIVE CLOSE-OUT

           THIS CAUSE is before the Court sua sponte. The above-styled cases are consolidated

  in MDL proceeding 21-2989-MDL for all pretrial purposes, and the parties are directed to submit

  all filings in the MDL action. It light of the consolidation of all cases in the MDL action, it is

           ORDERED AND ADJUDGED that the Clerk of the Court shall mark the following

  cases as CLOSED for administrative purposes only:

  21-21261-CIV-ALTONAGA
  21-21263-CIV-ALTONAGA
  21-21264-CIV-ALTONAGA
  21-21265-CIV-ALTONAGA
  21-21266-CIV-ALTONAGA
  21-21291-CIV-ALTONAGA
Case 1:21-md-02989-CMA Document 36 Entered on FLSD Docket 04/06/2021 Page 2 of 2

                                                  CASE NO. 21-2989-MDL-ALTONAGA


  21-21293-CIV-ALTONAGA
  21-21294-CIV-ALTONAGA
  21-21295-CIV-ALTONAGA
  21-21296-CIV-ALTONAGA
  21-21297-CIV-ALTONAGA
  21-21298-CIV-ALTONAGA
  21-21299-CIV-ALTONAGA
  21-21300-CIV-ALTONAGA

        All pending motions in the above-listed cases are hereby DENIED WITHOUT

  PREJUDICE.

        DONE AND ORDERED in Miami, Florida, this 6th day of April, 2021.



                                                  _________________________________
                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
